Exhibit 10.1

 

[logo.jpg]



Wilhelmina International, Inc.

 

April 4, 2016

 

James McCarthy

229 Chrystie Street #916

New York, NY 10002

 

Dear Jim,

 

Wilhelmina International, Inc. (“Wilhelmina”) is pleased to make you the
following offer of employment for the salaried, exempt position of Chief
Financial Officer of Wilhelmina. This offer letter shall be the employment
agreement (the "Agreement") governing the terms of your employment with
Wilhelmina and its subsidiaries (collectively, the "Company") and shall become
effective on the Starting Date indicated below.

 

Position:Chief Financial Officer of Wilhelmina

 

Duties:Such duties as the Chief Executive Officer, the Board of Directors or
Chairman of Wilhelmina shall from time to time assign to you. You shall report
to the Chief Executive Officer of Wilhelmina. At the Company's request, you
shall serve Wilhelmina and/or its subsidiaries and affiliates in other offices
and capacities in addition to the foregoing. In the event that you serve in any
one or more of such additional capacities, your compensation shall not be
increased beyond that specified below.

 

Base Annual

Salary:$225,000 annual base pay, paid according to the Company’s standard pay
practices, subject to all applicable withholdings. The Company currently issues
payroll checks semi-monthly, on the 15th and last day of each month.

 

Starting

Date:April 22, 2016



 

Location:Your primary work location shall be the Company’s New York City
offices, which are currently located at 300 Park Avenue South. Your job will
also require regular travel to other Company locations.

 

Exclusivity:

During your employment with the Company, you agree (i) to devote substantially
all of your business time, energy, skill and best efforts to the performance of
your duties hereunder in a manner that will faithfully and diligently further
the business and interests of the Company, and (ii) that you shall have no
agreements with, or material obligations to, any other individual, partnership,
corporation, or legal entity, specifically including any confidentiality,
nondisclosure, non-solicitation, or non-competition agreements or obligations,
that may or would conflict with your obligations under this Agreement.

 

Page 1 of 7

 

[logo.jpg]



Wilhelmina International, Inc.

 

Annual Incentive Compensation:

In addition to your Base Annual Salary, you shall be eligible to earn an annual
bonus of 30% of your base annual salary based on the achievement of 100% of your
bonus targets. The amount of bonus earned is typically based on the achievement
of certain financial objectives and personal or strategic goals relative to
targets set by the Board of Directors. You may receive an amount of bonus in
excess of 30% of your base salary if the Company’s financial objectives and your
personal goals are exceeded. The amount of bonus earned each year is subject to
the approval of the Board of Directors, which may use its discretion to
interpret the Company's achievement of the bonus targets and take into
consideration unusual, one-time, or forward-looking factors that affected the
Company's historical results or may affect the Company's future prospects.
Bonuses are typically not paid until the Company's financial audit is complete,
and executives must remain employed by the Company until the bonus payment date
to receive a bonus. Your bonus potential for the 2016 year shall be pro-rated
for the portion of the year that you are employed by the Company.

 

Stock Options:

As additional consideration for the duties and responsibilities to be performed,
you will be eligible to participate in the Company's 2011 Incentive Plan (the
"Option Plan"). Upon your start date with the company, you will be granted
30,000 options to purchase Company stock at a strike price determined on the
date of issuance. The terms and conditions associated with these grants,
including the vesting schedule, will be detailed in a separate option grant
letter and are subject to the Option Plan. You shall be eligible to receive
additional option grants in subsequent years subject to the Board’s discretion
and approval.

 

"At Will" Employee:

It is anticipated that you will be a long-term employee of the Company. However,
your employment with the Company is for no specified period and constitutes
"at-will" employment, which means that you have the right to resign from your
employment at any time, with or without notice, and the Company has the right to
modify your employment, subject to the compensation provisions outlined above,
or terminate your employment at any time, with or without cause, and with or
without notice. Subsequent to the 1st anniversary of your employment, if the
Company terminates your employment without cause (for cause to be determined in
the sole judgment of Company) it shall pay you 60 days of base salary. No
representative of the Company has the authority to enter into any agreement with
you guaranteeing employment for any specified period of time or modifying the
at-will relationship, unless it is done so in writing and signed by you and the
Chairman of the Company and approved by the Board of Directors.

 

Page 2 of 7

 

[logo.jpg]



Wilhelmina International, Inc.

 

Employee Benefits:

During the Initial Term and any Extended Term while you are employed by the
Company, you will be entitled to receive the same benefits as the Company makes
generally available from time to time to the Company's senior executives, as
those benefits may be modified, reduced or eliminated from time to time.
Vacation, medical and dental insurance, 401(k), and other rights and benefit
plans will be available to you as set forth in the Company's standard benefit
package and Employee Handbook. Such rights, programs and benefit plans may be
revised from time to time at the Company's sole discretion. Your eligibility for
the Company benefit plans is effective the first of the month following 60 days
of employment. Your annual paid vacation time will be three weeks.

 

Non-Disclosure of Confidential Information:

You acknowledge that in your employment with the Company, you will occupy a
position of trust and confidence. You agree that during your employment with the
Company and at any time thereafter, except as may be required to perform your
job duties for the benefit of the Company or as required by applicable law,
disclose to others or use, whether directly or indirectly, any Confidential
Information regarding the Company. "Confidential Information" shall mean any
non-public or proprietary information regarding the Company, its business, and
customers, in whatever form, tangible or intangible, that is not disclosed
publicly by the Company, including (without limitation) any proprietary
knowledge, trade secrets, designs, products, inventions, business practices,
programs, processes, techniques, know-how, management programs, methodology,
financial information, pricing and fee information, talent agreements,
arrangements with affiliates, employee files, personnel records, internal
corporate records, corporate and business contacts and relationships, corporate
and business opportunities, telephone logs and messages, client, consultant and
customer lists and any and all other materials and information pertaining to the
Company or its business to which you have been exposed or have access to as a
consequence of your employment with the Company. You acknowledge that such
Confidential Information is specialized, unique in nature and of great value to
the Company, and that such information gives the Company a competitive
advantage. You agree to deliver or return to the Company, at the Company's
request at any time or upon termination of your employment all Confidential
Information (and all copies thereof) furnished by the Company or prepared by you
during your employment with the Company.

 

Ownership of Rights:

You acknowledge and confirm that the Company shall own, in perpetuity,
throughout the universe, all right, title and interest in and to the results and
proceeds of your services to the Company and all material produced and/or
furnished by you, of any kind and nature whatsoever, it being understood and
agreed that the Company hereby acquires the maximum rights permitted to be
obtained by the Company in all proprietary rights and information. Any such
materials and/or ideas submitted to the Company hereunder automatically shall
become the property of Company, and you hereby transfer and agree to transfer
and assign to Company all of said rights and materials (including, without
limitation, all copyrights and similar protections, renewals and extensions of
copyright, and any and all causes of action that may have accrued in your favor
for infringement of copyright), it being understood that you, for purposes of
your employment with the Company, are acting entirely as Company's executive for
hire. You agree that you will, at Company's request, execute and deliver to
Company or procure the execution and delivery to Company of such documents or
other instruments which Company may from time to time deem reasonably necessary
or desirable to evidence, maintain and protect its rights hereunder and to carry
out the intent and purposes of this Agreement and to convey to Company all
rights in and to the material supplied to Company by you in this Agreement.

 

Page 3 of 7

 

[logo.jpg]



Wilhelmina International, Inc.

 

Non-Competition:

As consideration for the employment terms and stock option grant provided by the
Company, you agree that at any time during your employment and for a period of
twelve (12) months after the end of your employment with the Company, regardless
of the payment of any severance or other consideration to you following the
cessation of your employment with the Company, you shall not either alone or
jointly, with or on behalf of others, directly or indirectly, whether as
principal, partner, agent, shareholder, director, employee, consultant or
otherwise, provide consultative services or otherwise provide services to, own,
manage, operate, join, develop, control, participate in, or be connected with,
any business, individual, partner, firm, corporation, or other entity that is
engaged in a Competing Business that is not owned by the Company; provided,
however, that the "beneficial ownership" by Executive, either individually or as
a member of a "group," as such terms are used in Rule 13d of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), of not more than five percent (5%) of the voting stock of any
publicly traded corporation not shall alone constitute a violation of this
Agreement. A "Competing Business" means any model agency or talent management
company that derives more than 30% of its gross revenues from the representation
of model talent or celebrities.

 

Non-Solicitation:

As consideration for the employment terms and stock option grants provided by
the Company, you agree that you shall not, either alone or jointly, with or on
behalf of others, directly or indirectly, whether as principal, partner, agent,
shareholder, director, employee, consultant or otherwise, at any time during
your employment and for a period of eighteen (18) months after the end of your
employment with the Company, regardless of the payment of any severance or other
consideration to you following the cessation of your employment with the
Company; (a) directly or indirectly hire or solicit the employment or engagement
of, or otherwise aid in the inducement or enticement away from the employment or
engagement of the Company or any affiliated entity, either for your own benefit
or for any other person or entity, any employee or consultant who was employed
or engaged by the Company or any such affiliated entity during the term of your
employment, whether or not such employee or consultant would commit any breach
of his/her contract of employment or consulting arrangement by reason of his/her
leaving the service of the Company or any affiliated entity; or (b) directly or
indirectly solicit, induce or entice any model, client, franchisee, supplier,
customer, contractor, licensor, agent, partner or other business relationship of
the Company (including any such types of parties of which the Company is or was
actively pursuing a business relationship that had not yet been consummated as
of your termination date) to terminate, discontinue, renegotiate or otherwise
cease or modify its or their relationship with the Company or any affiliated
entity.

 

Page 4 of 7

 

[logo.jpg]



Wilhelmina International, Inc.

 

Acknowledgement:

You expressly acknowledge and agree that the restrictions contained in this
Agreement (exclusivity, non-disclosure, non-competition and non-solicitation)
are reasonably tailored to protect the Company's Confidential Information and
its business and are reasonable in all circumstances in scope, duration and all
other respects. It is expressly agreed by the parties that if for any reason
whatsoever, any one or more of the restrictions in this Agreement shall (either
taken by itself or themselves together) be adjudged to go beyond what is
reasonable in all circumstances for the protection of the legitimate interests
of the Company, the parties agree that the prohibitions shall be in effect and
upheld to the fullest extent permissible under applicable laws.

 

Acceptance:

This offer is effective immediately and may be accepted by your signing and
dating a copy of this document and returning it to me on or before close of
business on April 5, 2016. If accepted and executed, this offer shall be deemed
to be a binding definitive agreement in full force and effect. If not so
accepted by that time, this offer will be deemed withdrawn and will be no
further in force or effect. Any representations that may have been made to you
concerning the terms or conditions of employment, whether orally or in writing,
are cancelled and superseded by this letter. Any modifications to the terms of
your employment must be confirmed to you in writing to be valid and enforceable
and your election to continue in the Company's employ after such confirmation
will be deemed to be your agreement to such modifications. You will also be
asked to bring to your first day of work personal identification documents in
order to complete your employment eligibility paperwork as required by Federal
law. Furthermore, in the Company’s discretion, the effectiveness of this
employment offer is contingent upon successfully passing the pre-employment
background screening.

 

Governing Law:

Your principal work location will be in New York with travel as required to
perform the duties of your job. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and performed in such State without giving effect to the choice of law
principles of such State that would require or permit the application of the
laws of another jurisdiction.

 

Page 5 of 7

 

[logo.jpg]



Wilhelmina International, Inc.

 

Successors:

This Agreement is personal to you and shall not be assignable by you. This
Agreement shall inure to the benefit of and be binding upon the Company and its
affiliated companies, successors and assigns.

 

Severability:

If a provision of this Agreement shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Agreement
and this Agreement shall be construed and enforced as if the illegal or invalid
provision had never comprised a part of this Agreement.

 

 



Page 6 of 7

 

[logo.jpg]



Wilhelmina International, Inc.

 

Construction:

No term or provision of this Agreement shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provision of this Agreement and any present or future statue, law,
ordinance, or regulation contrary to which the parties have no legal right to
contract, the latter shall prevail , but in such event the affected provision of
this agreement shall be curtailed and limited only to the extent necessary to
bring the provision within the requirements of the law.

 

We appreciate your interest in this opportunity at the Company and we look
forward to a mutually rewarding relationship.

 

Agreed and Accepted:

 

 

Employer:

Wilhelmina International, Inc.

 

 

 

/s/ MARK SCHWARZ   4-4-16   Mark Schwarz   Date   Executive Chairman      

 

 

Employee:

 

 

/s/ JAMES MCCARTHY   April 4, 2016   James McCarthy   Date  

 

 

 

Page 7 of 7



--------------------------------------------------------------------------------

